The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, line 2; “each masked bandpass components” is unclear.  Perhaps one means “each of the masked bandpass components”.
In claim 22, lines 4-5; there is no positive antecedent basis for “the ear biometric process”.
In claim 22, line 6; there is no positive antecedent basis for “the acoustic stimulus”.
In claim 23, line 3; there is no positive antecedent basis for “the ear biometric process”.
In claim 23, line 6; there is no positive antecedent basis for “the acoustic stimulus”.

Claims 1-4, 6-8, 13-18, 20, 21, 23, and 43 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-7, 10-17, 19, and 20, respectively, of prior U.S. Patent No. 11,183,205. This is a statutory double patenting rejection.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,183,205 in view of Pentrank (US 2018/0376234).  Claim 4 of U.S. Patent No. 11,183,205 recite each and every limitation of claim 5 of the instant application except fails to recite that “the ear canal frequency response of the user is obtained during a biometric enrolment process performed on the user.”  Pentrank discloses a method of generating an acoustic stimulus for use in an ear biometric process on a user, wherein an ear canal frequency response of the user is obtained during a biometric enrolment process performed on the user (see figures 3 and 4), in the same field of endeavor, for the purpose of generating and storing an acoustic signature that is specific to the user such that the method performs the ear biometric process for accurately.
Claims 10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 9 of U.S. Patent No. 11,183,205.  Claims 8 and 9 of U.S. Patent No. 11,183,205 recite each and every limitation of claims 10 and 12 of the instant application except fails to recite that the ambient noise level is “in a microphone signal used in the ear biometric process”.  However, it is manifestly well known that an ambient noise level can be determined using a microphone and it would have been obvious to use such a microphone to determined the ambient noise level, the motivation being that microphones are well known and suited to be used for such purposes in the analogous art.
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,183,205. Although the claims at issue are not identical, they are not patentably distinct from each other because:  as noted by the Federal Circuit in Eli Lilly v. Barr, “[a] a patentable distinction does not lie where a later claim is anticipated by an earlier one”  (see also In re Berg and In re Goodman which established that a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akkermans et al. (US 2008/0262382).
	Akkermans discloses a non-transitory machine-readable medium storing instructions which, when executed by one or more processors, cause an electronic apparatus to perform a method (see para. 0099), comprising:  receiving an indication of stimulation frequencies for use in an ear biometric process (see fig. 6; the noise generator control means 505 analyzes the selected representation 115 for use in an ear biometric process and “determines the amount of noise that can be added, as well as the frequency band in which it has to be added to the selected representation 115 without causing audible distortions in the first acoustic signal 125”, para. 0066); and generating an acoustic stimulus 125, the acoustic stimulus 125 comprising a masked bandpass component within one or more bands of a psychoacoustic scale (e.g., audible frequency ranges) that comprises one or more of the stimulation frequencies (see para. 0069, regarding “the noise generator control means 505 sends a control signal to the noise generator 220 in order to control both amplitude and frequency characteristics of the noise generator output. In doing so, apparatus 500 can add noise in a hardly perceptible manner, exploiting both temporal and spectral masking”; see also, para. 0066, regarding “a noise generator control means 5505 … analyzes the selected representation 115, and, based on a psycho-acoustic model of the human auditory system, determines the amount of noise that can be added, as well as the frequency band in which it has to be added to the selected representation 115 without causing audible distortions in the first acoustic signal 125”).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 each disclose a headphone with a biometric process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ, can be reached at telephone number (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        
pwh
August 29, 2022